Title: Arthur Lee to Franklin and Silas Deane, 13 February 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen,
Nantes Feby. 13th 1777
I arrivd here the night before last, and shall proceed tomorrow. Your Dispatches I receivd from Mr. Montandouine, and they will go on board this day with the others, as the Ship is to sail tomorrow. Mr. Williams has purchasd another Ship, I think the Ct. Vergennes, of three hundred tons, which he expects to dispatch in three weeks. The demand we made upon Monsr. Sollier, had reachd Nantes before me, and was the talk of the Exchange.
Monsr. De Coudray is here incog: determind, as is said, to go by the west Indies. Monsr. Montandouine told me, De Coudray had shewd him a Letter of the strongest recommendation, signd by you, to the Congress, of a late date. I cannot help thinking his Orders to return to his Regiment are fictitious; for there is not an Army in Europe, in which an Officer woud not be immediately broke for disobedience to such Orders. If they are real, he must be out of his senses to act as he does. Mr. Rogers, I cannot find.
I am a little anxious about Baron Rullecour having our commission. Because as he has done toutes sortes des choses in Poland, it is not impossible but he may sell it to the English Ambassador, who will irritate the piratical States against us by shewing them our design of seizing an Island which seems by its situation to belong to some of them. Mr. Morris promises to attend to the remittances as fast as he obtains funds. I think it was your opinion that Mr. Gruel shoud not be left too much in advance, tho it shoud retard his remittances to you; but I wish you woud write explicitly to him on the subject.
I have thankd the Mayor, who is a tres galant Homme. Mr. Morris, I am told, has sold the Tobacco to the Fermiers at 14 Sous; but it is a secret sale, and has greatly chagrind the Merchants here, who think the best Bidder ought to have it at an open sale. They say 15 Sous woud have been given for it. Mr. Morris has not yet explaind this business to me.
I hope to be at Bordeaux four days hence. I have the honor to be, with the greatest esteem, Gentlemen, Your most Obedient Servant
Arthur Lee
